Citation Nr: 1419790	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for residuals of a post-operative, pilonidal cyst.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, as secondary to a service-connected disability, was denied by the Board in October 2008.  In September 2009, the Veteran filed a claim to reopen this issue based on new and material evidence.  His claim was denied by the RO in February 2010, along with an increased rating claim, and he submitted a formal appeal (VA Form 9) in June 2011.  On that form, the Veteran indicated that he only wished to appeal the increased rating issue, though he also included a 2-page statement in which he asserted that he was concerned about his fertility.  Following the Board's April 2012 denial of the increased rating claim, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While the denial of the increased rating claim was upheld, in a September 2013 Memorandum Decision, the Court held that the Veteran's formal appeal was ambiguous with regard to his new and material evidence claim, as he had associated his fertility concerns with a service-connected disability, and that disability with a claimed acquired psychiatric disorder.  

Per the Court, the Board failed to adjudicate, or explain its reasons for not adjudicating, the psychiatric issue.  It was noted that the Board's denial of jurisdiction must be supported by a statement of reasons or bases that is understandable to the Veteran and facilitates judicial review.  Upon further review, the Board has determined that, as the Veteran was pro se at the time of his formal appeal, and looking at the evidence in the light most favorable to the Veteran, the Board has construed his June 2011 statement as a formal appeal with regard to entitlement to service connection for a psychiatric disorder secondary to a service-connected disability.  As explained below, however, the Veteran was not afforded proper notice with respect to this issue, and as such applicable VA regulations dictate a remand in this case.

The issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a final rating decision dated June 1993, the RO denied entitlement to service connection for residuals of a post-operative, pilonidal cyst on the basis that service medical evidence was silent for a finding of an in-service incurrence of a pilonidal cyst, and evidence that a cyst persisted following separation, or residuals thereof, was not of record.  The Veteran was notified of the denial by letter dated in August 1993, including his appellate rights, but he did not file an appeal.

2.  Evidence received since the June 1993 rating decision, while new, fails to raise a reasonable possibility of substantiating the Veteran's claim for residuals of a post-operative, pilonidal cyst. 


CONCLUSIONS OF LAW

1.  The unappealed June 1993 rating decision that denied service connection for residuals of a post-operative, pilonidal cyst is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the June 1993 rating decision is not new and material; the claim for entitlement to service connection for residuals of a post-operative, pilonidal cyst is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the instant case, the Veteran was provided general notice concerning the criteria to establish service connection in a February 2011 letter.  In that letter, the RO advised the Veteran of the basic criteria necessary to prevail on his claim, and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to the claim and that VA could assist him in obtaining any relevant evidence.  He was also advised generally of the way VA assigns disability ratings and effective dates should the underlying claim be granted.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Here, the February 2011 letter provided adequate notice of what constitutes material evidence in the case at hand, which met the directives of Kent.  

The Board also concludes VA's duty to assist has been satisfied.  The Board notes that the Veteran's service treatment records are not available for review.  In situations such as these, there is a heightened obligation to assist the veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, pertinent post-service medical records have been obtained from the Veteran's VA providers, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a medical examination has not been performed, or medical opinion obtained, with respect to the Veteran's claim for service connection for residuals of a cyst.  However, the Board finds that the evidence of record fails to demonstrate any link between a cyst and his military service.  As such, a remand for an examination and/or opinion is not necessary to decide the Veteran's claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  New and Material Evidence

The Veteran has claimed entitlement to service connection for residuals of a post-operative, pilonidal cyst.  He contends that this condition first manifested during his period of active service.  

To prevail on the issue of service connection on the merits, there must be evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's claim for entitlement to service connection for residuals of a post-operative, pilonidal cyst in June 1993 on the basis that records are silent for documentation of an in-service incurrence of a pilonidal cyst, and evidence that a cyst persisted following separation, or residuals thereof, was not of record.  The Veteran was notified of the decision in August 1993, and of his appellate rights, via a letter from the RO.  He did not appeal that rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

Under 38 C.F.R. § 3.156(b), VA must evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, in the instant case, such regulation is inapplicable, as no new evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appeal period stemming from the June 1993 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of VA outpatient treatment reports, lay statements in support of his claim, and treatise evidence in support of a wholly separate claim for benefits.  Most pertinent to the issue at hand, and submitted several times by the Veteran in support of his claim, are VA outpatient treatment reports which document the existence of a very small, 1.0 cm scar at the gluteal fold which resulted from the removal of a pilonidal cyst (see VA outpatient report, January 2009), and additional reports from August 1992, April 2009, and May 2012 which chronicle the Veteran's reports of the removal of a pilonidal cyst from his neck (the latter indicating that this took place during his period of active service).  He asked the April 2009 examiner to "document" his history, and it was so noted.  The Veteran indicated that the cyst was removed in 1957 at Fort Benjamin Harris.  In May 2012, he asked the examiner to document the scarring on his neck, and it was so noted.

However, no additional service treatment records have been provided which indicate the in-service incurrence of a cyst.  As previously noted, service treatment records are not available in this case; however, VA medical records simply do not indicate that a cyst was incurred or removed during the Veteran's period of active service, aside from his own reported history.  

As to the Veteran's statements in support of his claim, the Board has examined these documents and understands the Veteran's frustration.  However, he separated from service in 1957, and the first notation of any such residuals in the evidentiary record occurred in 1992, approximately three and a half decades later. 

As noted, evidence is material if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996) (holding that evidence is material if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance), overruled, in part, on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  While there is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim, in the absence of any new medical evidence to show that the Veteran has current residuals of a cyst that is linked to his period of active service, new and material evidence has not been received which addressed any basis for the prior, final decision.  

Therefore, the claim for entitlement to service connection for residuals of a post-operative, pilonidal cyst is not reopened.


ORDER

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for residuals of a post-operative, pilonidal cyst; reopening of the claim is denied.


REMAND

In a decision dated in October 2008, the Board denied entitlement to service connection for depressive disorder, not otherwise specified (NOS), on the basis that medical records are silent for a diagnosis of an acquired psychiatric disorder until nearly 50 years following separation, and because evidence failed to show that an acquired psychiatric disorder was caused or aggravated by a service-connected disability, to include left testicular atrophy.

As noted above, in Kent, the Court addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim.  See Dingess.

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Therefore, proper VCAA notification would provide that new and material evidence consists of evidence that shows that the Veteran's acquired psychiatric disorder was either related to his period of active service, or caused or aggravated beyond its normal progression by a service-connected disability (left testicular atrophy as a residual of epididymitis).  Here, the Veteran was not provided adequate, specific notice of what constitutes material evidence in the case at hand.  In a November 2009 VCAA letter, the Veteran was not adequately advised as to why his claim for service connection was previously denied, as the notice did not state that an acquired psychiatric disorder was not found to have manifested during his period of active service and was not caused or aggravated beyond normal progression by left testicular atrophy.  As such, the Veteran was provided inadequate VCAA notification.  

The failure to provide notice of what constitutes material evidence would generally be the type of error that has the natural effect of producing prejudice, because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.  Without such notice, a claimant effectively would be deprived of an opportunity to participate in the adjudication process because he or she would not know what evidence was needed to reopen his or her claim.  

Therefore, this issue must be remanded for the Veteran to be furnished specific notification of the reason for the prior final denial and of what constitutes material evidence specifically with respect to that prior decision.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The VCAA notice should include specific notice of why the claim was previously denied and what constitutes material evidence for the purpose of reopening the claim for service connection for an acquired psychiatric disorder, secondary to a service-connected disability.  In October 2008, the Board denied entitlement to service connection for acquired psychiatric disorder (depressive disorder, NOS) on the basis that medical records are silent for a diagnosis of an acquired psychiatric disorder until nearly 50 years following separation, and because evidence failed to show that an acquired psychiatric disorder was caused or aggravated by a service-connected disability, to include left testicular atrophy.  Material evidence, therefore, would be evidence showing that the Veteran's acquired psychiatric disorder was either incurred during his period of active service, or caused or aggravated beyond its normal progression by his service-connected disability of left testicular atrophy.   

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and his representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


